  8:19-cr-00042-RFR-MDN Doc # 95 Filed: 02/09/21 Page 1 of 3 - Page ID # 389




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:19CR42

        v.
                                                              MEMORANDUM
JASON YANES,                                                   AND ORDER

                      Defendant.


       On November 18, 2019, defendant Jason Yanes (“Yanes”) pleaded guilty to
(1) conspiring to distribute and possess with intent to distribute methamphetamine, in
violation of 21 U.S.C. § 846, and (2) knowingly possessing a firearm during a drug-
trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A). He was sentenced on
February 21, 2020, to 12 months imprisonment on the drug charge and 300 months
imprisonment on the gun charge, to run consecutively. He was also sentenced to respective
terms of three and five years of supervised release, to run concurrently.

       Yanes did not appeal. He is currently incarcerated at the United States Penitentiary
in Leavenworth, Kansas (“USP Leavenworth”).

       Now pending before the Court is Yanes’s Motion for Compassionate Release
pursuant to 18 U.S.C. § 3582(c)(1)(A) (Filing No. 94). Section 3582(c)(1)(A) authorizes
Yanes to move the Court to reduce his sentence for “extraordinary and compelling
reasons.” Id. § 3582(c)(1)(A)(i). But he can only do so after he “has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons [(“BOP”)] to bring a
motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the
warden of [his] facility, whichever is earlier.” Id.; see also United States v. Raia, 954 F.3d
594, 595 (3d Cir. 2020) (denying a defendant’s motion under § 3582(c)(1)(A) because he
did not give the BOP thirty days to respond to his request for compassionate release).
  8:19-cr-00042-RFR-MDN Doc # 95 Filed: 02/09/21 Page 2 of 3 - Page ID # 390




       On December 28, 2020, Yanes, who is 41 years old, submitted a written “request
for Compassionate Release and/or Reduction in Sentence” to the warden at USP
Leavenworth.      His request was “based on the Extraordinary and Compelling
Circumstances, where COVID-19 poses an unreasonable risk of serious damage to [his]
health that may also cause [his] death in prison.” Yanes reports he has not received any
response from the warden.

       Yanes now seeks relief from the Court.          He asks “the Court to consider”
resentencing him “under the First Step Act Compassionate Release.” As Yanes sees it, the
BOP is unable to protect his health as required by the Eighth Amendment to the U.S.
Constitution. In his motion, Yanes states four grounds for relief: (1) his “mental and
physical health” as a result of the “500 positive cases of Covid-19” at USP Leavenworth;
(2) his “excessive sentence under 18 U.S.C. § 924(c)”—the statute of conviction for his
gun charge—despite being a nonviolent drug offender arrested with a “user amount of
drugs”; (3) his “elderly mother and son that [he] take[s] care of”; and (4) the emotional and
mental strain of coping with being at a “Med-High prison with inmates with [the] worst
criminal thinking and History” when he “should be at a camp.” Yanes also asks for
appointed counsel.

       Upon careful review, Yanes’s motion is denied. The only grounds for relief that
Yanes relied on in the request he presented to the warden at USP Leavenworth was his
generalized fear of contracting COVID-19. Though understandable, such fear—standing
alone—is insufficient to warrant relief under § 3582(c)(1)(A)(i). See, e.g., Raia, 954 F.3d
at 597 (“[T]he mere existence of COVID-19 in society and the possibility that it may spread
to a particular prison alone cannot independently justify compassionate release.”); United
States v. Harris, No. CR 15-108(01) (MJD), 2020 WL 6136122, at *2 (D. Minn. Oct. 19,
2020) (“The mere existence of the COVID-19 pandemic, without more, does not provide
a basis for a sentence reduction.”). Yanes has neither shown that he faces any particular
vulnerability to COVID-19 greater than that faced by the thousands of inmates in BOP
custody nor that his personal circumstances otherwise warrant a reduction.
                                             2
  8:19-cr-00042-RFR-MDN Doc # 95 Filed: 02/09/21 Page 3 of 3 - Page ID # 391




       As for Yanes’s remaining grounds, his failure to submit them to the warden for
review in the first instance presents “a glaring roadblock” to the Court granting
compassionate release on that basis. See id. (finding strict statutory compliance necessary
in light of the “BOP’s statutory role, and its extensive and professional efforts to curtail the
virus’s spread”). Even if he had, the Court would find he has not provided “extraordinary
and compelling reasons” to reduce his sentence at this time.1                 See 18 U.S.C.
§ 3582(c)(1)(A)(i). Yanes’s arguments for a reduction are unsupported and unpersuasive.
See United States v. Loggins, 966 F.3d 891, 893 (8th Cir. 2020) (“The district court has
broad discretion in determining whether proffered circumstances warrant a reduction in
sentence.”). Accordingly,

       IT IS ORDERED:
       1.     Defendant Jason Yanes’s Motion for Compassionate Release pursuant to
              18 U.S.C. § 3582(c)(1)(A) (Filing No. 94) and request for appointed counsel
              are denied without prejudice.
       2.     The Clerk of Court is directed to send a copy of this Memorandum and Order
              to Yanes at his address of record at USP Leavenworth.

       Dated this 9th day of February 2021.

                                                   BY THE COURT:




                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge




       1
         Given Yanes’s arguments, the circumstances of his motion, and his express reliance
on § 3582(c)(1)(A), the Court does not read his vague references to an “excessive sentence”
as a motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255(a).
Cf. United States v. Gieswein, 832 F. App’x 576, 577 (10th Cir. 2021) (affirming the
district court’s conclusion that the defendant’s “arguments about his ‘illegal sentence’
[we]re not the type of ‘extraordinary and compelling reasons’ that justify a sentencing
reduction under § 3582(c)(1)(A)”).
                                             3
